Opinion of the court by
This was an action commenced in the probate court of Greer county by the county attorney in the *Page 187 
name of the Territory, against the defendants in error, upon a written instrument purporting to be a bail or appearance bond. A demurrer was interposed to the petition, which was sustained by the court, and an exception noted and the case brought here for review.
The facts pleaded in this case are the same as in cause No. 1595. The bond appears to have been taken before the deputy clerk of the district court, and hence the rule announced in the case of Territory ex rel., v. Woodring, cause No. 1595, decided at this term of court, is decisive of this case. And since the petition wholly failed to state facts sufficient to constitute a cause of action, the demurrer thereto was rightfully sustained.
The judgment of the probate court is therefore affirmed, at the cost of the plaintiff in error.
All the Justices concurring.